Citation Nr: 1025378	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-11 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from June 1981 to October 1984. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Houston, Texas, (hereinafter RO).  In May 2010, a 
hearing was held before the Veterans Law Judge signing this 
document, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the May 2010 hearing before the undersigned, the veteran 
referred to treatment for a psychiatric disorder, including the 
prescription of medication, at private medical facilities 
beginning from shortly after service in 1984.  As the veteran 
reported that he was also treated for liver problems at one of 
these medical facilities, such treatment reports would be 
potentially relevant to the appeal with respect to service 
connection for hepatitis.  Inasmuch as the Board is on notice as 
to the possible existence of potentially relevant records, the RO 
upon remand will be asked to obtain these records in order to 
ensure that the duty to assist the Veteran has been fulfilled.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, 
the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to provide the 
addresses of the medical facilities he 
referenced at the May 2010 hearing before 
the undersigned, to include "University 
Medical" in Galveston (perhaps a reference 
to a University of Texas Medical facility) 
and "St. Elizabeth" in Beaumont.  Based on 
his response, the RO must attempt to 
procure copies of these records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Following the completion of the action 
requested above, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to the Board.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


